 



Nanophase Technologies Corporation 8-K [nanx-8k_031119.htm]

 

Exhibit 10.1



AMENDMENT NO.4 TO

ZINC OXIDE SUPPLY AGREEMENT

 

THIS AMENDMENT NO. 4 TO ZINC OXIDE SUPPLY AGREEMENT is entered into as of
January 1, 2019 by and between BASF CORPORATION, a Delaware corporation (“BASF”)
and NANOPHASE TECHNOLOGIES CORPORATION, a Delaware corporation (“Nanophase”).

 

RECITALS

A.                 Nanophase and BASF (as successor-in-interest to Sun Smart,
Inc.) entered into that certain Zinc Oxide Supply Agreement, dated September 16,
1999 (the “Agreement”), as amended by that certain Amendment No. 1 to Zinc Oxide
Supply Agreement dated January 2001, Amendment No. 2 to Zinc Oxide Supply
Agreement dated March 17, 2003, and Amendment No. 3 to Zinc Oxide Supply
Agreement dated September 30, 2012 (collectively the “Amendments”).

 

B.                 BASF and Nanophase desire to amend the Agreement and
Amendments as set forth herein.

 

NOW THEREFORE, BE IT RESOLVED, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.The “Triggering Event” set forth in Section 5.01(e)(i) of the Agreement, as
amended by Paragraph 1 of Amendment No. 2 to the Agreement, and amended by
Paragraph 1 of Amendment No. 3, is hereby further amended to delete the language
in Section 5.01(e)(i) of the Agreement and Paragraph 1 of Amendment No. 2 and
Paragraph 1 of Amendment No. 3, and replace it with the following language:

“(e)(i) Earnings of Nanophase for the twelve-month period ending on the date of
Nanophase’s most recent published quarterly financial statements (calculated in
accordance with generally accepted accounting principles applied on a consistent
basis) shall be less than $0 and cash and cash equivalents of Nanophase at the
end of such period (calculated in accordance with generally accepted accounting
principles applied on a consistent basis) shall be less than $500,000. Cash and
cash equivalents – including any accounts receivable outstanding and due from
BASF over 30 days from ship date ($[*] min), finished goods Z-COTE in Nanophase
inventory ($[*]max), and zinc metal Nanophase inventory ($[*]max) shall be less
than $1,000,000.”

 

 

 



 

2.Section 3.04 of the Agreement is hereby amended to delete the language in that
section and replace it with the following language:

 

a.“Nanophase shall maintain inventory of manufactured Product available to fill
orders from BASF equal to the higher of either [*]kg or the monthly average of
the previous [*] months orders. Nanophase shall be required to establish this
safety stock level by August 31, 2019. [*]kg minimum of inventory shall be
established by Mar 31, 2019; 34,000 kg minimum of inventory shall be established
by Jun 31, 2019; the full [*]kg minimum of inventory shall be established by Aug
31, 2019. This inventory value may be revised after Dec 31, 2019 depending on
business demands.”

 

b.Should BASF commercial requirements exceed [*] full truckloads during this
time, Nanophase shall be permitted one week of additional time for each
truckload shipped in excess of the [*] truckloads shipped to meet BASF demand.

 

c.Implementation grace period: During the ramp up of safety stock levels,
Nanophase shall follow the same ramp up for working capital mix.

 

d.Implementation Requirements:

 

i.Q1 2019: $500,000 cash minimum, plus [*]kg min. inventory

 

ii.Q2 2019: $500,000 cash minimum, plus [*]kg min. inventory

 

iii.Q3 2019: Full requirements outlined in amendment apply.

 

3.All other terms and conditions of the Agreement and the Amendments shall
remain in full effect in accordance with their terms.

 

*Confidential Treatment Requested

 

[Signatures next page]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 





Nanophase Technologies Corporation   BASF Corporation             By: /s/ Jess
Jankowski   By: /s/ Amy Ciemniecki Name: Jess Jankowski   Name: Amy Ciemniecki
Title: President and CEO   Title: Category Buyer

 

 